DETAILED ACTION
Election/Restrictions
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2020.

Claim Objections
Claims 1-4 objected to because of the following informalities: In claim 1, line 3, the term “a motor” should be changed to --[[a]] the motor--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “a stationary valve plate forward of the casing” in line 2. This claim limitation is indefinite because it is unclear how the valve plate can be “forward of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ooka 5,066,200 in view of Conner US 2010/0014998 A1.
Ooka discloses, regarding claim 1, a pump assembly for mounting on a universal adapter 46 having a rearward end for attachment to a motor 12, a forward opening receiving area, an outer magnet assembly 40 rotatable around the receiving area by a motor 12, and a forward mounting plate 47 surrounding the forward opening receiving area and having mounting features (holes which receive bolts 49) for attachment to the back cover 38 of each of a variety of pump assemblies (intended use), the pump assembly 14 comprising: a casing 24 having an inlet 26 and an outlet 28; a back cover 38 attached to the casing 24, the back cover 38 having mounting features (bolt holes for 49) for alignment with, and attachment to, the mounting features of the forward mounting plate 47 of the universal adapter 46 (clearly shown in Fig. 1); a containment 
	Conner teaches a pump assembly for mounting on a universal adapter 112/114 having a rearward end for attachment to a motor 104, a forward opening receiving area 260, an outer gear assembly 340 rotatable around the receiving area by a motor 104, the pump assembly comprising: a casing 116 having an inlet and an outlet (see para. [0018]); an inner axle assembly 342; further regarding claim 1, a wobble plate 108 rotatable within the casing 116 by the inner axle assembly 342; and multiple reciprocating diaphragm devices (440, 442, 470) actuated by the wobble plate 108 upon rotation thereof to pump fluid from the inlet to the outlet. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the pump assembly of Ooka by implementing a wobble plate pump with reciprocating diaphragm devices, as taught by Conner, in order to pump a wide variety of fluids with a lower risk of abrasion, corrosion, or being inhibited by fluids with unfavorable viscosities. 

Claims 2-4 are rejected, as best as can be understood, under 35 U.S.C. 103 as being unpatentable over Ooka 5,066,200 in view of Conner US 2010/0014998 A1, and in further view of Notta 4,392,787.
Ooka in view of Conner discloses the invetions as discussed above. However, Ooka in view of Conner does not teach multiple spring-loaded reciprocating piston devices in one-to-one correspondence, and respectively aligned, with the reciprocating diaphragm devices, wherein the wobble plate actuates the diaphragm devices via the piston devices.
Notta teaches a pump assembly 1 comprising: a casing 7-10 having an inlet 41 and an outlet 43; a wobble plate 4 rotatable within the casing 7-10; and multiple reciprocating diaphragm devices (22 and 32-34) actuated by the wobble plate 4 upon rotation thereof to pump fluid from the inlet 41 to the outlet 43; regarding claim 2, further comprising multiple spring-loaded reciprocating piston devices 2 in one-to-one correspondence, and respectively aligned, with the reciprocating diaphragm devices (22 and 32-34), wherein the wobble plate 4 actuates the diaphragm devices (22 and 32-34) via the piston devices 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the pump assembly of Ooka in view of Conner by implementing a wobble plate pump with spring-loaded piston devices for each diaphragm device, as taught by Notta, in order to allow individual pistons to be replaced rather than the entire wobble plate when there is a failure. 
Notta further teaches, regarding claim 3, the piston devices 2 are mounted at uniformly spaced angular intervals around a longitudinal axis and are reciprocated in a rotational sequence as the wobble plate 4 rotates around the longitudinal axis (clearly shown in Figs. 1-2); Re claim 4, further comprising: a stationary valve plate 8 forward of the casing; multiple pairs of inlets and outlets in one-to-one correspondence with the diaphragm devices (22 and 32-34); wherein, each inlet has a one-way inlet check valve 23 that permits pumped fluid to pass rearward from the inlet 41 through the valve plate 8, and each outlet has a one-way outlet check valve 24 that permits pumped fluid to pass forward through the valve plate 8 to the outlet 43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746